     Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA




CABLE NEWS NETWORK, INC.,
                                        Civil Action No. 1:17-cv-01167-JEB
     Plaintiff,
v.
FEDERAL BUREAU OF INVESTIGATION,

     Defendant.




DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED CROSS-MOTION FOR
SUMMARY JUDGMENT AND REPLY IN FURTHER SUPPORT OF DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT ON REMAND
             Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 2 of 21




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I. THE FBI PROPERLY WITHHELD PORTIONS OF THE RECORDS PURSUANT TO
   EXEMPTION 1 ........................................................................................................................ 2

      Redaction Blocks 1-7 .............................................................................................................. 5

      Redaction Block 8 ................................................................................................................... 7

      Redactopm Block 9 ................................................................................................................. 8

      Redaction Blocks 10-15 & 18 ................................................................................................. 9

      Redaction Blocks 16 & 17 .................................................................................................... 10

      Redaction Block 19 ............................................................................................................... 11

      Redaction Block 20 ............................................................................................................... 12

      Redaction Blocks 21-24 ........................................................................................................ 12

II. THE FBI PROPERLY WITHHELD PORTIONS OF THE RECORDS PURSUANT TO
    EXEMPTION 3 ...................................................................................................................... 13

III. PORTIONS OF THE RECORDS ARE EXEMPT FROM DISCLOSURE PURSUANT
     TO EXEMPTION 7 ................................................................................................................ 14

     A. The FBI Properly Withheld Redaction Block 19 Pursuant To Exemption 7(A) .............. 14

     B. The FBI Properly Withheld Redaction Blocks 16 and 17 Pursuant To Exemption 7(E) . 17

CONCLUSION ........................................................................................................................... 199
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 3 of 21



                                        INTRODUCTION

       This action involves a request submitted by plaintiff Cable News Network (“CNN” or

plaintiff) to defendant Federal Bureau of Investigation (“FBI”) under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552. Plaintiff requested records created by then-Director of the FBI,

James B. Comey, documenting his interactions with President Donald J. Trump; these records

have been referred to as the “Comey Memos.” On February 2, 2018, this Court held that the FBI

had conducted an adequate search for the Comey Memos and had properly withheld them in full

under FOIA Exemption 7(A), 5 U.S.C. § 552(b)(7)(A), which protects documents compiled for

law enforcement purposes where their disclosure “could reasonably be expected to interfere with

enforcement proceedings.” Cable News Network v. FBI (“CNN v. FBI”), 293 F. Supp. 3d 59

(D.D.C. 2018). CNN appealed but, while the appeal was pending, redacted versions of the

Comey Memos were made public. The court of appeals subsequently remanded the appeal to

this Court for it to consider the propriety of the limited redactions made to the public version of

the memos, which this Court had not previously considered, as well as to consider whether other

responsive records might exist.

       Plaintiff now states that it is no longer challenging the adequacy of the FBI’s search for

the Comey Memos, writing that it “accepts the FBI’s representation on this point and

accordingly considers that question answered.” Pl.’s Renewed Summ. J. Mem. 5 (Dkt. No. 70)

(“Pl.’s Mem.”). Plaintiff challenges only the FBI’s redaction of small blocks of information

from three of the memoranda responsive to its request. All of these redactions were made

pursuant to FOIA Exemption 1, governing classified information. Some of these blocks of

information have also been withheld under Exemptions 3, 7(A), and 7(E). As explained in the

FBI’s opening summary judgment memorandum (Dkt. No. 69-1) and the Fifth Declaration of
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 4 of 21



David Hardy submitted therewith (Dkt. No. 69-2), the information withheld under Exemption 1

is properly classified as information pertaining to or obtained from intelligence activities,

sources, and methods, or information about foreign relations or foreign activities of the United

States. Information regarding intelligence sources and methods is also properly withheld under

FOIA Exemption 3. Exemption 7, for records complied for law enforcement purposes, properly

applies to a reference to an intelligence method and the information derived from it, the

disclosure of which would, in the judgment of the FBI, interfere with the pending investigation

into Russian interference in the 2016 election (Exemption 7(A)) and to information that would

reveal whether or not the FBI conducted Foreign Intelligence Surveillance Act (“FISA”)

surveillance of Lieutenant General Flynn in that investigation (Exemption 7(E)). The Court

should therefore grant defendant’s motion for summary judgment and deny plaintiff’s cross-

motion for summary judgment.

                                           ARGUMENT

I.     THE FBI PROPERLY WITHHELD PORTIONS OF THE RECORDS
       PURSUANT TO EXEMPTION 1

       As explained in the FBI’s opening memorandum, limited portions of three of the Comey

Memos responsive to plaintiff’s request have been redacted to protect classified information that

is exempt from disclosure under the FOIA pursuant to Exemption 1. Fifth Hardy Decl. pp. 7-8 &

¶¶ 25-39, Dkt. No. 69-2. David Hardy, Section Chief of the Record/Information Dissemination

Section (“RIDS”) of the Information Management Division of the FBI, confirmed that this

information is currently and properly classified at the Secret or Confidential level pursuant to

either section 1.4(c) or 1.4(d) of Executive Order 13,526. Id. ¶ 25. Section Chief Hardy

explained that he determined that the unauthorized disclosure of this information reasonably

                                                  2
            Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 5 of 21



could be expected to result in damage to the national security (for information classified at the

Confidential level) or serious damage to the national security (for information classified at the

Secret level). Id. ¶¶ 25-27. He described the expected damage to the extent possible on the

public record. Id. ¶¶ 28-39.

       Plaintiff agrees that “the Judiciary defers to the Executive in assessing the possibility of

harm from releasing information that potentially relates to national security.” Pl.’s Mem. 7. As

the D.C. Circuit has noted, “in the FOIA context, we have consistently deferred to executive

affidavits predicting harm to the national security, and have found it unwise to undertake

searching judicial review.” Ctr. for Nat’l Sec. Studies v. U.S. Dep’t of Justice, 331 F.3d 918, 927

(D.C. Cir. 2003). Indeed, the D.C. Circuit has instructed that “little proof or explanation is

required beyond a plausible assertion that information is properly classified.” Morley v. CIA,

508 F.3d 1108, 1124 (D.C. Cir. 2007). The declaration submitted by the FBI in this case is more

than sufficient to justify the withholdings under Exemption 1 under this highly deferential

standard.

       In response, plaintiff principally argues that the government cannot establish a “logical

and plausible link” between the release of any of the withheld information and a risk to national

security because of other, publicly available information that makes the “marginal impact” of

releasing the withheld material very small. Pl.’s Mem. 9. The Court, however, must give

deference to the FBI’s determination that, even in view of what is publicly known, release of this

information reasonably risks harm to national security; plaintiff is without any authority or

expertise to evaluate what is or is not a sufficiently “small” marginal impact. Moreover, in

comparing what is in the public domain with its own surmises about the redactions, plaintiff fails

to properly apply the “official acknowledgment” doctrine, which governs disclosure in these
                                                 3
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 6 of 21



circumstances. Under this doctrine, a prior disclosure requires release of classified information

over government objection only if: “(1) the information requested [is] as specific as the

information previously released; (2) the information requested … match[es] the information

previously disclosed; and (3) the information requested ... already ha[s] been made public

through an official and documented disclosure.” Am. Civil Liberties Union v. U.S. Dep’t of Def.,

628 F.3d 612, 620-21 (D.C. Cir. 2011). “Prior disclosure of similar information does not suffice;

instead, the specific information sought by the plaintiff must already be in the public domain by

official disclosure.” Id. at 621. This “insistence on exactitude,” id., recognizes that, “in the

arena of intelligence and foreign relations there can be a critical difference between official and

unofficial disclosures.” Shaffer v. Def. Intelligence Agency, 102 F. Supp. 3d 1, 9 (D.D.C. 2015).

       Accordingly, a plaintiff asserting a claim of official acknowledgement bears the “initial

burden of pointing to specific information in the public domain that appears to duplicate that

being withheld.” Wolf v. CIA, 473 F.3d 370, 378 (D.C. Cir. 2007) (quoting Afshar v. Dep’t of

State, 702 F.2d 1125, 1130 (D.C. Cir. 1983)). Plaintiff has not met this burden here. Plaintiff

points to publicly available information on the same general topics, only some of which has been

officially disclosed and which is not in any event specific information that matches the withheld

information exactly. Plaintiff then speculates on the content of the withheld information, but

surmise is not the same as official acknowledgment. Plaintiff also misreads the case that it cites,

Rosenberg v. Department of Defense, 342 F. Supp. 3d 62 (D.D.C. 2018). To be sure, one

holding of this case was that information regarding the reactions of third-party detainees to their

transfers from Guantanamo was not properly withheld under Exemption 1. Id. at 86. But this

type of information, that is, the “feelings and thoughts” of third parties, is not at issue here.

Otherwise, this decision discussed and applied the “official acknowledgement” doctrine and
                                                   4
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 7 of 21



made clear that a requestor must strictly satisfy the requirements that the information requested

but withheld is “as specific as the information previously released” and “precisely tracks or

duplicates” or “matches” that information. Id. at 84-85 (internal quotation marks and citations

omitted). Plaintiff has failed to do so here.

       Defendant addresses plaintiff’s arguments with regard to the specific redactions below.

       Redaction Blocks 1-7: These blocks contain the names of specific countries or foreign

leaders, the disclosure of which would reveal the relative importance attached by the President to

contacts from one country/leader over another and which are therefore classified under section

1.4(d) of E.O. 13526 (for foreign relations or foreign activities of the United States). Fifth Hardy

Decl. ¶¶ 36-39. Plaintiff points out that some of this information identifies which country’s

leader was the first to call President Trump after his inauguration and argues, first, that it is not a

secret who called President Trump first. Pl.’s Mem. 8. But, even assuming plaintiff is correct

that some of these redacted blocks “match” what has been publicly revealed about the call

sequence, and that this information has also been officially acknowledged, the effect of

disclosing those blocks is not limited to the disclosure of that information alone. Disclosure of

even just some of the blocks in this group of redactions would also reveal the contents of the

remaining blocks, which do directly reveal the President’s views of the importance of certain

countries. Accordingly, any official confirmation, through release, of what is in any of these

blocks would risk producing the harm to foreign relations detailed in Section Chief Hardy’s

declaration.

       Plaintiff then makes two attempts to second guess the classification authority’s decisions

regarding the effect of disclosure on the United States’ relations with other countries. Plaintiff

argues that identifying which country was first to call, in the context of the discussion in which
                                                   5
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 8 of 21



these blocks appear, could not adversely affect relations with that country because the discussion

reveals that the President thought that country was important. Pl.’s Mem. 8-9. Plaintiff, of

course, is not qualified to determine what will or will not affect such relations. In any event,

even if release of such positive information does not harm the United States’ relations with that

particular country, it is logical and plausible that it could hurt our relations with other countries.

       Plaintiff also contends that the President’s views, in 2017, “cannot reasonably affect

international relations today” given that, since taking office, “President Trump has insulted any

number of foreign countries using far sharper language.” Pl.’s Mem. 9. Notwithstanding such

other public statements, however, the unreleased statements in the memorandum could

nevertheless still affect the government’s relationship vis-à-vis those same countries if released.

For example, the private statements of the President could further confirm negative views that

were subsequently expressed or lend a more positive (or negative) gloss to those statements.

Afshar, 702 F.2d at 1130-31 (“[u]nofficial leaks and public surmise can often be ignored by

foreign governments …, but official acknowledgment may force a government to retaliate”);

Phillippi v. CIA, 655 F.2d 1325, 1332-33 (D.C. Cir. 1981) (holding that information was

properly classified when “official confirmation [of the information sought] could have an

adverse effect on our relations with the Soviets” given “the world of international diplomacy,

where face-saving may often be as important as substance”); Am. Civil Liberties Union v. Dep’t

of Defense, 389 F. Supp. 2d 547, 561 (S.D.N.Y. 2005) (reasoning that “even if the only question

was whether to recognize officially that which was informally or unofficially believed to exist,

the niceties of international diplomacy sometimes make it important not to embarrass a foreign

country or its leaders, and exemptions from FOIA protect that concern as well”).



                                                   6
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 9 of 21



       Simply put, the classification authority has determined that release of these statements

would impact our relations with other countries, and neither plaintiff, nor this Court, can second

guess that decision. See Halperin v. CIA, 629 F.2d 144, 148 (D.C. Cir. 1980) (judges “lack the

expertise necessary to second-guess such agency opinions in the typical national security FOIA

case”). Plaintiff’s attempts to argue that these blocks are not properly classified therefore fail.

       Redaction Block 8: This redaction withholds the name of an individual in the White

House who received a “defensive briefing” in February 2017, classified pursuant to section

1.4(c) of E.O. 13526 (for intelligence activities, sources, or methods). Fifth Hardy Decl. ¶ 31.

Plaintiff again seeks to rely on the passage of time by arguing that “[i]t is not plausible that

release of this information, nearly two years after the fact, would have any effect on national

security,” in light of the fact that “it is a matter of common knowledge that White House officials

are likely targets of foreign surveillance efforts.” Pl.’s Mem. 9-10. However, even if it is

accepted that White House officials are “likely targets of foreign surveillance efforts,” the fact

that one particular White House official was viewed as a possible particular intelligence target at

a specific point in time is, as Section Chief Hardy explains, itself useful information that, when

pieced together with other information known or publicly accessible by the hostile actors, could

cause them to develop countermeasures, abandon known techniques, or identify others to target.

Fifth Hardy Decl. ¶ 34; see Wolf v. CIA, 473 F.3d 370, 378 (D.C. Cir. 2007) (“[T]he fact that

information exists in some form in the public domain does not necessarily mean that official

disclosure will not cause harm cognizable under a FOIA exemption.”).

       As Section Chief Hardy explains with regard to all the redactions at issue here under

1.4(c), under the mosaic theory even seemingly innocuous, indirect references to an intelligence

activity, source, or method could have significant adverse effects when juxtaposed with other
                                                  7
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 10 of 21



publicly-available data because terrorist organizations and other hostile or foreign intelligence

groups have the capacity and ability to gather information from myriad sources, analyze it, and

deduce means and methods from disparate details to defeat the U.S. government’s collection

efforts. Fifth Hardy Decl. ¶ 30; see generally Salisbury v. United States, 690 F.2d 966, 971

(D.C. Cir. 1982) (acknowledging “mosaic-like nature of intelligence gathering”). Thus, general

knowledge about the existence of defensive briefings does not vitiate the need to protect specific

information about who was briefed when, which could reveal a significant piece of harmful

information to our adversaries. This redaction should therefore be upheld as well.

       Redaction Block 9: This block contains information known to the FBI about Lieutenant

General Flynn as of a particular date, classified pursuant to section 1.4(c). Fifth Hardy Decl.

¶ 31. Section Chief Hardy explained that disclosing such information “would reveal particular,

singular details about the FBI’s intelligence interests, priorities, activities, and methods at a

particular time and in relation to a particular set of circumstances,” which could harm national

security by allowing “adversaries … to avoid or thwart FBI scrutiny and intelligence-gathering

efforts.” Id.

       Plaintiff challenges the FBI’s claim of this exemption on the ground that its description of

the material withheld is too “barebones” and does not provide sufficient detail to “demonstrate

that the information withheld logically falls within the claimed exemption.” Pl.’s Mem. 10. But,

the description – “information known to the FBI about Flynn as of a particular date” – is fairly

specific, and, given the limited nature of the redaction (part of one sentence, comprising one line,

clearly itself a “barebones” statement), not much more can be said without revealing the

information for which protection is sought. Plaintiff also notes that there have been several

recent disclosures in connection with criminal cases involving Lieutenant General Flynn and that
                                                   8
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 11 of 21



these disclosures “render[] the FBI’s concerns [about harm from disclosure] implausible.” Pl.’s

Mem. 13. The FBI has considered whether these disclosures affected the withholding

determinations as to these redaction blocks. Decl. of Michael G. Seidel, Acting Section Chief,

RIDS, ¶ 8, filed herewith. Acting Section Chief Seidel attests that the information included in

these blocks does not match information that has been the subject of official public disclosures

by the FBI or the Department of Justice, including the particular disclosures made in the Flynn

prosecution that occurred between the filing of the FBI’s renewed motion for summary judgment

in this case and the date of this declaration. Id. He reaffirms that disclosure of this information

would risk harm to national security, notwithstanding these public disclosures. Id.

       Redaction Blocks 10-15 & 18: These redaction blocks contain information “about how

the FBI did or did not use information provided by confidential intelligence sources as well as

the reliability of that information,” classified pursuant to section 1.4(c). Fifth Hardy Decl. ¶ 31.

Section Chief Hardy explained that disclosure of this information could reveal “details about the

FBI’s intelligence interests, priorities, activities, and methods at a particular time and in relation

to a particular set of circumstances,” which could harm national security by allowing

“adversaries … to avoid or thwart FBI scrutiny and intelligence-gathering efforts.” Id. ¶ 32.

Plaintiff speculates that these redactions refer to the “Trump Dossier” or a government synopsis

thereof. Pl.’s Mem. 11-12. Plaintiff argues that it is not plausible that release of this information

could be harmful to national security given that the synopsis has been officially acknowledged

and now been released (in redacted form). Id. at 12.

       The government does not concede that these redactions pertain to the Dossier or the

synopsis. But, even if they do, Acting Chief Seidel confirms that disclosure of the particular

discussion in these blocks, even given recent release of the synopsis, would still be harmful to
                                                   9
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 12 of 21



national security because it would reveal specific details about how the FBI did or did not use

information provided by confidential intelligence sources as well as the reliability of that

information. Seidel Decl. ¶ 8. Moreover, the “official acknowledgment doctrine,” which

requires an exact match between the information withheld and the information released, does not

apply here. Plaintiff provides no evidence that the redactions from the memorandum “match”

passages from the Dossier, the synopsis, or any other document. Indeed, plaintiff’s contention

that information released in the public version of the synopsis could match the withheld

information is disingenuous. The released synopsis is highly redacted, see

https://www.politico.com/f/?id=00000167-aff0-df35-adef-fff5758a0001, and accordingly there is

little chance that any match exists between the public information in that document and the

information in the redaction blocks here. In any event, Acting Chief Seidel confirms that there is

no “match” between the redacted synopsis and the information in these blocks. Seidel Decl. ¶ 8.

       Redaction Blocks 16 & 17: These blocks contain information concerning whether or not

the FBI relied on Foreign Intelligence Surveillance Act (“FISA”) surveillance to gather

intelligence information about Lieutenant General Flynn. Fifth Hardy Decl. ¶¶ 31, 33. As with

the previous set of redaction blocks, Section Chief Hardy explained that disclosure of this

information could reveal “details about the government’s intelligence interests, priorities,

activities, and methods at a particular time and in relation to a particular set of circumstances,”

which could harm national security by allowing “adversaries … to avoid or thwart FBI scrutiny

and intelligence-gathering efforts.” Id. Once an intelligence activity, source, or method – or the

fact of its use or non-use in a certain situation – is discovered, its continued successful use is

seriously jeopardized. Id. ¶ 29.



                                                  10
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 13 of 21



       Plaintiff argues that publicly available information indicates that “the FBI created or

acquired verbatim records of Flynn’s communications with the representative of a foreign

power,” which, it infers, could only have come about through FISA surveillance. Pl.’s Mem. 13.

The publicly filed documents do not, however, use the phrase “verbatim records.” In addition,

plaintiff’s guess as to the source of the information that is discussed in the Flynn filing is not the

same as official acknowledgment of that fact. Information about the content of communications

can be obtained by the FBI in multiple ways and via a variety of techniques. As discussed

above, in the absence of true official acknowledgment as to whether or not information was

obtained through FISA surveillance, that material remains properly classified and the Court

should uphold the FBI’s claimed exemption.

       Redaction Block 19: This block contains information that, if disclosed would reveal

“another intelligence method used to gather particular information.” Fifth Hardy Decl. ¶ 31.

Plaintiff contends that the FBI had not provided sufficiently specific detail to permit the Court to

review the application of the exemption. However, Section Chief Hardy’s claim that this

redaction protects another “intelligence method” provides sufficient detail by its own terms to

justify classification to protect an “intelligence method.” Further detail is not required, as such

detail would only reveal the information for which protection is sought. See Hamdan v. U.S.

Dep’t of Justice, 797 F.3d 759, 775 (9th Cir. 2015) (finding explanation that disclosure “would

reveal intelligence sources and methods and compromise the intelligence information collection

mission effectiveness of the intelligence community” sufficient because “no other information

could be revealed without revealing the very information Exemption 1 was designed to protect”).

In the alternative, should the Court find that the information provided is insufficient to uphold



                                                  11
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 14 of 21



this redaction, the government requests the opportunity provide an in camera, ex parte

declaration further explaining this redaction.

       Redaction Block 20: This redaction contains President Trump’s “observation about

responding to a question he was asked about Russian President Putin,” classified pursuant to

section 1.4(d) because, in the context of other surrounding information, disclosure could

reasonably be expected to impair or adversely impact relations with other countries. Fifth Hardy

Decl. ¶ 38. Plaintiff’s challenge to this redaction is similar to that asserted against redaction

blocks 1-7 – that release of this one, years-old observation could not affect the United States’

relationship with Russia in light of the “President’s broad array of prior statements about Russian

and its leader.” Pl.’s Mem. 15. For the same reasons discussed above, plaintiff’s speculation

about what has been withheld and what may or may not affect foreign relations is entitled to no

weight in view of the expert opinion of the FBI declarant that official acknowledgment of the

statement included in the redacted portion would affect those relations.

       Redaction Blocks 21-24: These blocks similarly contain information reflecting the

President’s impressions of specific foreign leaders, disclosure of which could reasonably be

expected to impair or adversely impact relations with other countries. Fifth Hardy Decl. ¶ 38.

Plaintiff first contends that “it is apparent that redaction blocks 22 and 23 simply identify the

leader of Jordan, King Abdullah II, and it is implausible that disclosing that piece of information

could cause any effect whatsoever on foreign relations or national security.” Pl.’s Mem. 16. As

stated earlier, even if plaintiff has guessed correctly, a guess based on surmise is very different

from official acknowledgment, and the latter may well harm relations where the former did not.

Plaintiff’s attempt to overcome the exemption through educated guesses must be rejected.

Second, in challenging redaction blocks 21 and 24, plaintiff again attempts to second guess the
                                                  12
         Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 15 of 21



FBI’s conclusion as to whether President Trump’s “impressions” of foreign leaders would harm

national security. The Court should reject this attempt as well, for the reasons discussed above.

II.    THE FBI PROPERLY WITHHELD PORTIONS OF THE RECORDS
       PURSUANT TO EXEMPTION 3

       FOIA Exemption 3 protects information that is specifically exempted from public

disclosure by a statute that:

               (A)(i) requires that the matters be withheld from the public in such
               a manner as to leave no discretion on the issue; or (ii) establishes
               particular criteria for withholding or refers to particular types of
               matters to be withheld; and

               (B) if enacted after the date of enactment of the OPEN FOIA Act
               of 2009, specifically cites to this paragraph.

5 U.S.C. § 552(b)(3). As explained above and in the FBI’s opening memorandum, redaction

blocks 8-19 include information concerning intelligence sources and methods, the disclosure of

which is prohibited under the National Security Act of 1947, 50 U.S.C. § 3024(i)(1). Fifth

Hardy Decl. ¶ 41. In addition to being covered by Exemption 1, this information is therefore

also exempt under Exemption 3(A)(ii). See CIA v. Sims, 471 U.S. 159, 167 (1985) (holding that

the prior version of this provision qualifies as a withholding statute under Exemption 3(A)(ii)

because it “clearly ‘refers to particular types of matters’”).

       Plaintiff contests the application of this exemption only on the ground that “the FBI has

failed to make a “logical or plausible” showing of harm to “intelligence sources and methods”

from disclosure for all the same reasons that it failed to make such a showing of harm to national

security under Exemption 1. However, a showing of harm is not required for proper application

of Exemption 3. “In exemption 3 cases, the only issues before the Court are the existence of an

exemption 3 confidentiality statute and the inclusion of the withheld matters within the coverage

                                                  13
           Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 16 of 21



of that statute.” Fonda v. CIA, 434 F. Supp. 498, 504 (D.D.C. 1977). The statute at issue here,

50 U.S.C. § 3024(i)(1), does not require a showing of harm. Plaintiff does not contest that the

redactions at issue are covered by the statute. Therefore, its challenge to this exemption fails.

III.      PORTIONS OF THE RECORDS ARE EXEMPT FROM DISCLOSURE
          PURSUANT TO EXEMPTION 7

       A. The FBI Properly Withheld Redaction Block 19 Pursuant To Exemption 7(A)

          Exemption 7(A) protects “records or information compiled for law enforcement purposes

[when release] could reasonably be expected to interfere with enforcement proceedings.” 5

U.S.C. § 552(b)(7)(A). In order to protect its still-pending investigation into Russian

interference in the election, the FBI is continuing to withhold redaction block 19 pursuant to

Exemption 7(A). Fifth Hardy Decl. ¶ 55. Redaction block 19 is a reference to an intelligence

method and the information derived from it that is relevant to the pending investigation. Id. As

an initial matter – and plaintiff does not dispute – this information was “compiled for law

enforcement purposes.” Second, in addition to the harms to national security that would be

caused by revealing such information, described above and in the FBI’s opening memorandum,

the FBI determined that disclosure of this information could also reasonably be expected to cause

interference with its pending investigation. Id. Specifically, the FBI explained that disclosure of

the use of this particular intelligence method and information derived from it at an identifiable

point in time can reasonably be expected to prematurely reveal particular information or areas of

interest in the investigation, as well as information that is available to the investigators, and

thereby risks revealing some non-public aspects of the focus of the investigation at a specific

point in time. Id. This would provide targets, potential targets, or others intent on interfering

with the investigation with information that they could use to attempt to undermine the

                                                  14
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 17 of 21



investigation by fabricating records or information to counter what the investigators already

know or adulterating/destroying evidence that the investigators might not already know about or

have, or taking other steps to thwart investigative efforts. Id. Accordingly, the FBI properly

relied on Exemption 7(A) to redact this information from the Comey Memos.

       Plaintiff argues that, “[o]n the law, the FBI’s stated fears about releasing this information

cannot support an Exemption 7(A) withholding because the FBI could assert these same vague

and conclusory risks about how information might be used against law enforcement in virtually

any investigation.” Pl.’s Mem. 19. But it is CNN that is wrong “[o]n the law.” Exemption 7(A)

may be invoked on a “generic” basis, based on categorical types of records. NLRB v. Robbins

Tire & Rubber Co., 437 U.S. 214, 235-36 (1978). The agency may therefore identify

“functional” categories of documents or information that are “sufficiently distinct to allow a

court to grasp how each ... category of documents, if disclosed, would interfere with the

investigation.” Bevis v. Dep’t of State, 801 F.2d 1386, 1389, (D.C. Cir. 1986) (internal quotation

marks and citations omitted). Under this approach, the agency need not provide the level of

detail required for a Vaughn index, Gould Inc. v. GSA, 688 F. Supp. 689, 703-04 n.34 (D.D.C.

1988), but may make “a generic showing that disclosure of those particular kinds of

investigatory records would generally interfere with enforcement proceedings.” Hatcher v. U.S.

Postal Serv., 556 F. Supp. 331, 333 n.1 (D.D.C. 1982).

       Using this standard, courts routinely uphold the application of this exemption to records

revealing the use of specific investigative techniques and information obtained through these

techniques, recognizing that to release this information would generally “permit[] the subjects of

the investigation ‘to anticipate and possibly alter or negate incriminating evidence which could

be used in future prosecutions of himself or other subjects.’” Kidder v. FBI, 517 F. Supp. 2d 17,
                                                15
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 18 of 21



31 (D.D.C. 2007) (quoting FBI declaration); see also Swan v. SEC, 96 F.3d 498, 500 (D.C. Cir.

1996) (upholding exemption claim for witness statements where those records “could reveal

much about the focus and scope of the Commission’s investigation, and are thus precisely the

sort of information exemption 7(A) allows an agency to keep secret”); Owens v. U.S. Dep’t of

Justice, No. 04-1701, 2007 WL 778980, at *8 (D.D.C. Mar. 9, 2007) (upholding invocation of

Exemption 7(A) over, inter alia, information regarding the type of secure communications

equipment used by government agents where the FBI explained “that which is obvious given the

nature of the information in the documents: the likelihood that disclosure would reveal sensitive

strategic information, endanger sources, alert potential suspects, lead to the destruction of

evidence, and increase the risk that agents in the field will be detected”); Suzhou Yuanda Enter.,

Co. v. U.S. Customs & Border Prot., 404 F. Supp. 2d 9, 14 (D.D.C. 2005) (upholding Exemption

7(A) claim over “information that would reveal investigation techniques and procedures for

handling seizure cases” where “disclosure of the information … could inform the public of the

evidence sought and scrutinized in this type of investigation”). Indeed, in this very case, the

Court has already held similar statements by the FBI justifying redactions to be sufficiently

specific. CNN v. FBI, 298 F. Supp. 3d 124, 130 (D.D.C. 2018).

       Plaintiff also contends that the FBI’s invocation of this exemption here is wrong “[o]n the

facts” because, “[t]o the extent the FBI is raising a concern that releasing this information would

allow President Trump or persons acting on his behalf to interfere with the Russia investigation

by ‘fabricating records’ or ‘adulterating/destroying evidence’ relating to that conversation, such

concerns presuppose that the President has not already seen an unredacted version of the memo.”

Pl.’s Mem. 19. Plaintiff then speculates that, because of his classification authority, the

President has or could easily “view the redacted information at will and share it with anyone
                                                 16
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 19 of 21



else.” Id. Plaintiff finally opines that “[w]ithholding that information from the public … does

nothing to address the FBI’s stated concerns as to possible interference with the investigation.”

Id. But this argument is nothing more than speculation built on speculation. There is no

evidence that the FBI is solely (or even) concerned with allowing “President Trump and persons

acting on his behalf” access to this information, and not public access generally, or that the

President could or will seek access to the redacted information. Plaintiff cannot overcome the

FBI’s legitimate assertion of this privilege based on these fanciful assumptions.

   B. The FBI Properly Withheld Redaction Blocks 16 and 17 Pursuant To Exemption
      7(E)

       Exemption 7(E) protects “records or information compiled for law enforcement purposes

[when release] would disclose techniques and procedures for law enforcement investigations or

prosecutions.” 5 U.S.C. § 552(b)(7)(E). The FBI has applied Exemption 7(E) to withhold

redaction blocks 16 and 17, which contain information that would reveal whether or not the FBI

conducted FISA-authorized surveillance of Lieutenant General Flynn. Fifth Hardy Decl. ¶ 52.

The FBI explained that FISA-authorized surveillance is a technique used to further FBI national

security investigations, as well as its intelligence mission, and that disclosure of such non-public

details about when and against which targets the FBI has or has not conducted such surveillance

would reveal the circumstances under which the FBI will or will not seek authority to do so. Id.

Over time, disclosure of such information would create a mosaic that criminals and other

adversaries could use to predict when, where, and against whom surveillance may occur; detect it

when it is occurring; and develop and utilize countermeasures to defeat or avoid it. Id.

       Plaintiff contends that, because the FBI has already disclosed that it “created or obtained

verbatim recordings of Flynn’s communications with a representative of a foreign power,” “the

                                                 17
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 20 of 21



key information here with respect to the FBI’s mosaic theory – when, where, and against whom

surveillance may occur – is already public knowledge.” Pl.’s Mem. 20. Plaintiff’s allegations

regarding what is public knowledge are wrong. The authorities cited by Plaintiff do not reveal

that the FBI has “created or obtained” verbatim recordings. They reveal only that, in their

interview with Lieutenant General Flynn, the FBI “used the exact words” Flynn had used in his

contact with the Russian ambassador. See Gov.’s Reply to Def.’s Mem. in Aid of Sentencing at

3, United States v. Flynn, No. 17-cr-232 (D.D.C. Dec. 14, 2018), Dkt. 56; Id., Ex. B at 3. But the

source of those “exact words” is never identified, and plaintiff can only speculate that the words

came from FISA surveillance. There has never been official acknowledgment as to whether or

not the FBI conducted FISA surveillance of Lieutenant General Flynn.




                                                18
        Case 1:17-cv-01167-JEB Document 75 Filed 03/01/19 Page 21 of 21



                                      CONCLUSION

       For the reasons stated above and in the FBI’s opening memorandum, defendant’s motion

for summary judgment should be granted and plaintiff’s cross-motion for summary judgment

should be denied.

Dated: March 1, 2019                           Respectfully submitted,
                                               CHAD A. READLER
                                               Principal Deputy Assistant Attorney General
                                               Civil Division

                                               MARCIA BERMAN
                                               Assistant Director, Civil Division

                                               /s/Carol Federighi
                                               CAROL FEDERIGHI
                                               Senior Trial Counsel
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               P.O. Box 883
                                               Washington, DC 20044
                                               Phone: (202) 514-1903
                                               Email: carol.federighi@usdoj.gov

                                               Counsel for Defendant




                                            19
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 1 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 2 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 3 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 4 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 5 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 6 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 7 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 8 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 9 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 10 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 11 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 12 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 13 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 14 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 15 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 16 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 17 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 18 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 19 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 20 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 21 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 22 of 23
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 23 of 23
         Case 1:17-cv-01167-JEB Document 75-2 Filed 03/01/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,
                                                       Civil Action No. 1:17-cv-01167-JEB
        Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

        Defendant.


                                     [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion for Summary Judgment on Remand [Dkt. No.

69], Plaintiff’s Renewed Cross-Motion for Summary Judgment [Dkt. No. 70], all responses

thereto, and the entire record herein, and for good cause shown, it is hereby

       ORDERED that:

       1.      Defendant’s Motion is GRANTED;

       2.      Plaintiff’s Motion is DENIED; and

       2.      Summary judgment is ENTERED for Defendant.



So ordered on this _____ day of _____________, 2019.




                                                      __________________________________
                                                      James E. Boasberg
                                                      United States District Judge
